J.M. Johnson, J.
¶23 (dissenting) — “Each agency . . . shall make available ... all public records, unless the record *58falls within [an exemption in this chapter] or other statute which exempts or prohibits disclosure . . . RCW 42.56.070(1). The effect of the statute is that the public and each member of the public own the public records, even though a record may be in the custody of an agency. This law is clear. If (1) an agency holds a record, (2) the record is public, and (3) the record is not exempt, the agency “shall make [the record] available” to any member of the public requesting it. Id. Here, the Department of Corrections (Department) admits (1) it is an agency, (2) the record is public, and (3) the record is not exempt. Its only duty, then, is to make the record available to Michael Livingston, who properly requested it.
¶24 The majority agrees with all of this. It then holds that the Department did make the record available when it mailed the record to itself, complying with the law even though the record was then withheld from Livingston. The majority starts by holding, “The Public Records Act requires the department to release its records to the public.” Majority at 52. This is the wrong starting point under the statute. First, the records are not “its,” they are records of the public. The Department’s duty is not to release; its duty is to make available. The distinction is crucial. If the law said “release,” the majority would be more persuasive since “release” could mean place in the mail. But the law requires agencies to make records available, and I cannot agree that an agency makes a record available by mailing the record to itself and then withholding the record from the person who requested it.
¶25 The act itself precludes narrow construction such as the majority’s definition of “make available.” The act provides, “This chapter shall be liberally construed and its exemptions narrowly construed to promote this public policy.” RCW 42.56.030. Liberal construction of “make available” certainly does not include “withhold.”
¶26 The crux of the majority’s holding is the separate law empowering corrections officials to withhold contraband from prisoners. RCW 72.09.530. The majority holds *59that the Public Records Act (ch. 42.56 RCW) does not conflict with this law. I cannot agree. The Public Records Act requires the Department to make the record available to Livingston. RCW 42.56.070(1). The contraband law allows it to withhold the record from Livingston. RCW 72.09.530.6 There is an apparent conflict as applied by the Department here.
¶27 Certainly a court must read statutes in harmony when possible. Tunstall v. Bergeson, 141 Wn.2d 201, 210, 5 P.3d 691 (2000). But we cannot disregard a broad law (especially an initiative of the people) like the Public Records Act to make it subservient to a narrow law. The people adopting the Public Records Act knew the provisions could conflict with other laws and specified the resolution: “In the event of conflict between the provisions of this act and any other act, the provisions of this act shall govern.” RCW 42.17.920. Since making records available and withholding them are mutually incompatible, the laws conflict, and the Public Records Act controls.
¶28 On this point, the majority holds, “[T]he Department has broad discretion to deny entry of any materials it determines may threaten legitimate penological interests, without exception for public records.” Majority at 52. This gets the law backward and disregards the above express command in RCW 42.17.920. The Public Records Act is a broad law requiring the State to prove exceptions, not the other way around. If the Department wanted to argue that the prisoner contraband law (RCW 72.09.530) is an exemption to the Public Records Act, it could make that argument.7 But the Department freely admits the contraband *60law is not an exemption; it must make the record available to Livingston. RCW 42.56.070(1).
¶29 The majority pays lip service to the fact that agencies must treat a prisoner like any other person requesting a public record. 8 RCW 42.56.080. But it then holds, “the Department may prohibit the entry into an institution of materials otherwise subject to disclosure under the Public Records Act.” Majority at 53. That is to say, an agency may treat prisoners differently from other requesters, as prohibited by RCW 42.56.080.
¶30 This conclusion also conflicts with our decision only three years ago in Prison Legal News, Inc. v. Department of Corrections, 154 Wn.2d 628, 115 P.3d 316 (2005), where we held the Department had to give a prisoner the records of prison medical staff.9 In that decision, we applied the usual rules of the Public Records Act, assuming the prisoner could have the records unless the Department proved an exemption. Id. at 635. We put the Department through the rigors of the act, the same as we would have done had the plaintiff not been a prisoner. That holding is impossible to reconcile with the majority today, holding, “the Department. . . has broad discretion to decide whether [public] records may be allowed inside a correctional institution. The Public Records Act does not limit the Department’s discretion in prohibiting entry of public records that it reasonably deems inappropriate in a prison setting.” Majority at 54. Today’s holding clearly conflicts with Prison Legal News.
¶31 The majority holds that an agency may withhold public records that fall into no exemption from disclosure. *61Since RCW 42.56.070(1) requires the opposite result, I respectfully dissent.
Sanders, Chambers, and Owens, JJ., concur with J.M. Johnson, J.

 Actually, it tells the secretary of the Department only to write rules about contraband, but I assume arguendo the broadest reading for the Department— that it allows corrections officials’ full discretion to decide what is contraband and to withhold it from a prisoner.


 It would lose, though. The Public Records Act contains an exemption for “other statute[s] which exempt!] or prohibit!] disclosure of specific information or records.” RCW 42.56.070(1). “The rule applies only to those exemptions explicitly identified in other statutes . . . .” Progressive Animal Welfare Soc’y v. Univ. of Wash., 125 Wn.2d 243, 262, 884 P.2d 592 (1994). The contraband statute does not *60even mention information or records, let alone exempt them from public disclosure. RCW 72.09.530.


 Until or unless the act is amended. See Curt Woodward, Attorney General McKenna Unveils Ambitious Wish List, Seattle Times, Jan. 4, 2008, at B1 (detailing a proposal to send to the victims fund Public Records Act judgments won by prisoners).


 See supra note 8.